UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G UNDER THE SECURITIES EXCHANGE ACT OF 1934 (AMENDMENT NO. ) WESTINGHOUSE SOLAR, INC. (Name of Issuer) COMMON STOCK, $. (Title of Class of Securities) 96040V101 (CUSIP Number) August 15, 2012 (DATE OF EVENT WHICH REQUIRES FILING OF THIS STATEMENT) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: x Rule 13d-1(c) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). (Continued on following page(s) Page 1 of 4 Pages CUSIP No. 96040V101 13G Page 2 of 4 Pages 1.NAMES OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Alpha Capital Anstalt 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a)o (b)o 3.SEC USE ONLY 4.CITIZENSHIP OR PLACE OF ORGANIZATION Liechtenstein 5.SOLE VOTING POWER, NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON – 1,927,637 Common Stock 6.SHARED VOTING POWER - None 7.SOLE DISPOSITIVE POWER – 1,927,637 shares of Common Stock 8.SHARED DISPOSITIVE POWER – None 9.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON - 1,927,637 shares of Common Stock 10.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARESo 11.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 9.10% 12.TYPE OF REPORTING PERSON CO CUSIP No. 96040V101 13G Page 3 of 4 Pages ITEM 1 (a) NAME OF ISSUER: Westinghouse Solar, Inc., a Delaware corporation ITEM 1 (b) ADDRESS OF ISSUER'S PRINCIPAL EXECUTIVE OFFICES: 1475 S. Bascom Avenue, Suite 101, Campbell, CA 95008 ITEM 2 (a) NAME OF PERSON FILING: Alpha Capital Anstalt ITEM 2 (b) ADDRESS OF PRINCIPAL BUSINESS OFFICE OR, IF NONE, RESIDENCE: Pradafant 7, Furstentums 9490, Vaduz, Liechtenstein ITEM 2 (c) CITIZENSHIP: Liechtenstein ITEM 2 (d) TITLE OF CLASS OF SECURITIES: Common Stock, $.001 par value ITEM 2 (e) CUSIP NUMBER: 96040V101 ITEM 3 IF THIS STATEMENT IS FILED PURSUANT TO RULE 13D-1(B) OR 13D-2(B):Not applicable ITEM 4 OWNERSHIP (a) AMOUNT BENEFICIALLY OWNED: 1,927,637 Shares of Common Stock (b) PERCENT OF CLASS: 9.10% (c) NUMBER OF SHARES AS TO WHICH SUCH PERSON HAS: (i)SOLE POWER TO VOTE OR DIRECT THE VOTE 1,927,637 Shares (ii)SHARED POWER TO VOTE OR DIRECT THE VOTE 0 Shares (iii) SOLE POWER TO DISPOSE OR TO DIRECT THE DISPOSITION OF 1,927,637 Shares (iv) SHARED POWER TO DISPOSE OR TO DIRECT THE DISPOSITION OF 0 Shares CUSIP No. 96040V101 13G Page 4 of 4 Pages ITEM 5 OWNERSHIP OF FIVE PERCENT OR LESS OF A CLASS Not applicable ITEM 6 OWNERSHIP OF MORE THAN FIVE PERCENT ON BEHALF OF ANOTHER PERSON Not applicable ITEM 7 IDENTIFICATION AND CLASSIFICATION OF THE SUBSIDIARY WHICH ACQUIRED THE SECURITY BEING REPORTED ON BY THE PARENT HOLDING COMPANY Not applicable ITEM 8 IDENTIFICATION AND CLASSIFICATION OF MEMBERS OF A GROUP Not applicable ITEM 9NOTICE OF DISSOLUTION OF GROUP Not applicable SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. August 15, 2012 (Date) /s/ Konrad Ackermann (Signature) Konrad Ackermann, Director (Name/Title)
